Citation Nr: 0712160	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sickle cell trait (formerly sickle cell anemia).

2.  Entitlement to an initial rating in excess of 10 percent 
for Raynaud-like syndrome.

3.  Entitlement to service connection for dizziness as 
secondary to sickle cell trait.  


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 






INTRODUCTION

The veteran served on active duty from December 1990 to 
October 1993.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado (with the Los Angeles RO eventually retaining 
jurisdiction).  The determination on appeal continued a 0 
percent rating for sickle cell anemia, granted service 
connection for Raynaud-like syndrome with an initial 
evaluation of 10 percent, and denied service connection for 
secondary claims concerning fatigue, memory loss, nervous 
symptoms, and dizziness, as well as entitlement to individual 
unemployability (among other things).  An April 2005 
statement of the case addressed all of these matters, and 
recharacterized one issue as "service connection for 
depression and memory loss (claimed as fatigue, memory loss, 
nervous and mental symptoms)."  An April 2005 rating 
decision also recharacterized an issue in granting an 
increased rating of 10 percent for "sickle cell trait 
(formerly sickle cell anemia)"; the appeal remains pending, 
however, because a maximum schedular was not assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Also, a February 2006 
rating decision granted service connection for depressive 
disorder (claimed as fatigue, memory loss, nervous and mental 
symptoms) with an initial 30 percent rating.  Thereafter, in 
his March 2006 substantive appeal, the veteran appealed only 
the issues of ratings for sickle cell trait and Raynaud-like 
syndrome, and service connection for dizziness; he 
particularly withdrew the issue of individual 
unemployability, and did not appeal the initial rating for 
service-connected depressive disorder.

It appears that the veteran has raised a claim of service 
connection for polyarthralgia in a March 2006 statement, and 
the RO should address this accordingly.  Also, in a February 
2007 letter, the veteran asserted that he wished to file a 
new claim for stressful gastritis with accompanying problems 
of hiatal hernia, polyps, internal hemorrhoids, and esophagus 
problems.  He also raised the issue of unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.  

The record contains a July 1997 endocrinology note from 
Maricela Velazquez, M.D., who noted the veteran's history of 
sickle cell trait carrier.  He presented with a six-year 
history of asthenia, adynamia, weakness, cold tolerance, and 
cold hands.  Testing had shown only discrete anemia.  Dr. 
Velazquez otherwise addressed the veteran's thyroid problems.  

A July 1997 treatment note from Dr. Oscar Torres reported 
results from an abdominal CT scan, and found that the 
veteran's spleen showed increased volume, and the diagnostic 
impression was that findings were related to discrete 
splenomegaly.  An October 1997 letter from Dr. Torres stated 
that the veteran had entered the military with sickle cells, 
and safety measures had not been taken.  As the veteran's 
physical activity had increased, it caused reduced systemic 
oxygenation and increased blood cell destruction resulting in 
splenomegaly.  

In March 1999, the veteran underwent a VA examination.  The 
examiner's impression was sickle cell trait, by history with 
associated symptoms as described and with current laboratory 
evidence of minimal anemia.  Further, there was insufficient 
evidence by history or exam to show enlarged spleen, and cold 
intolerance may have been associated with sickle cell anemia, 
but there was insufficient evidence to make a separate 
diagnosis.  

A May 1999 rating decision granted service connection for 
sickle cell anemia with cold intolerance of the hands and 
feet, and assigned a 0 percent rating.  In May 2001, the 
veteran filed what the RO found to be an untimely notice of 
disagreement, and thus interpreted it as a claim for an 
increased rating as well as claims for service connection.  

The record contains an April 2002 letter from Floyd B. 
Russak, M.D., who stated that the veteran had been his 
patient since February 2001.  According to Dr. Russak, the 
veteran had a long history of sickle cell anemia that had 
apparently been found at induction into the military.  
Because the veteran was not made aware of this problem, he 
worked in conditions that resulted in damage to circulation 
in his hands and feet resulting in Raynaud-like syndrome.  

In April 2002, the veteran underwent a VA examination, and 
the examiner noted that medical records had not been 
available for review.  In recounting the veteran's history, 
the examiner stated that it was unclear whether the veteran 
suffered from sickle cell trait or sickle cell disease.  
After physical assessment, the diagnoses included sickle cell 
anemia by history with residuals and sequalae of cold 
intolerance and laboratory evidence of very mild anemia.  

A June 2002 VA treatment note contained the veteran's report 
of sickle cell anemia, but the attending physician noted that 
a hemoglobin electrophoresis was not in the computer.  A 
December 2002 VA note indicated that the veteran took Trental 
for sickle cell.  

A February 2003 letter from Laura Corral, M.D., certified by 
the Mexican Rheumatology Board, found that during physical 
examination induction produced overall pallor in both of the 
veteran's hands and disability cyanosis.  Thus, a phenomenon 
similar to Raynaud's was found.

A March 2003 letter from Dr. Torres expressed that the 
veteran should be assessed meticulously regarding all 
sympomatolgoy of sickle cell anemia because he continued to 
have reticulocytosis, exaggerated cold sensitivity, 
dizziness, progressive memory loss, and chronic depression, 
all of which were interrelated as one sole pathology.  

An April 2004 letter from Dr. Torres indicated that a recent 
report had found "thalasemia alpha A 3.7" in addition to 
sickle cell anemia.  Dr. Torres explained that the 
combination explained the reason for the veteran's many 
alterations such as a lack of oxygen than what had been 
mentioned in the previous reports presented to the military.  
Dr. Torres explained that these problems originated since 
entering military service in December 1990 when the veteran 
had been found to have anemia Hb (13.8g/dl) and sickle cells 
at 4.15%.  Additionally, Dr. Torres wanted to clarify that 
the veteran had not been dismissed from the military in spite 
of manifestations of anemia that was not attended to, and nor 
were proper studies made to detect thalasemia that had been 
present at that time.  

An August 2004 VA treatment record noted exertional 
dizziness, no clear etiology found.  A November 2004 VA 
problem list included sickle cell trait.  

A January 2006 letter from Dr. Torres noted that the veteran 
tested positive for Thalassemia Alpha 3.7, which caused a 
diminished oxygen supply and altered circulation with some 
damage to organs and systems.  A September 2006 VA medical 
record noted a problem of "sickle-cell Thalassemia without 
Crisis."    

The RO initially assessed the veteran under Diagnostic Code 
(DC) 7714, sickle cell anemia, which provides a 10 percent 
rating for asymptomatic, established case in remission, but 
with identifiable organ impairment, and a 30 percent rating 
following repeated hemolytic sickling crises with continuing 
impairment of health.  It is also noted that DC 7700 
addresses anemia, and 0 percent (non-compensable) rating is 
for application when hemoglobin is 10gm/100ml or less, and 
the veteran is asymptomatic; a 10 percent rating when 
hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability, or headaches; a 30 percent 
rating when hemoglobin is 8gm/100ml or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath; a 70 percent rating 
is for application when hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months); and a 100 percent rating 
when hemoglobin is 5gm/100ml or less, with findings such as 
high output congestive heart failure or dyspnea at rest.

Given the preceding evidence, and because the Board may not 
rely on its own unsubstantiated medical conclusions, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the veteran 
should undergo additional VA examination.  Particularly, 
several correspondences from Dr. Torres suggest that the 
veteran's dizziness may be part of a single pathology, and 
that the veteran has thassalemia in addition to sickle cell, 
which Dr. Torres apparently related to military service.  Dr. 
Torres, however, had not indicated complete claims file 
review, and thus, a comprehensive review of the veteran's 
entire medical history is necessary for a sufficient medical 
opinion regarding manifestations of a service-connected 
disability.  

Also, it is noted that the claim for an initial rating in 
excess of 10 percent for Raynaud-like syndrome directly 
implicates the notice provisions under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and the veteran has not 
received notification of a disability rating or effective 
date.   

Accordingly, the case is REMANDED for the following action:

1.  The RO also should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that information concerning a disability 
rating and effective date is described.  
Also, to comply with the VCAA, the 
veteran should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should update the claims file 
with any recent and outstanding VA 
records, and attempt to obtain medical 
records from Dr. Torres (including 
laboratory findings).

3.  Upon completion of the preceding, the 
veteran should be provided a VA 
hematology examination, and the examiner 
should review the entire claims file.  
The examiner should clarify whether the 
veteran suffers from sickle cell anemia, 
or sickle cell trait, as well as any 
other blood disorder including 
thassalemia (as identified by Dr. Torres 
in an April 2004 and January 2006 
letters).  The examiner should list all 
associated symptomatology (including any 
dizziness) and its current severity 
regarding sickle cell anemia or sickle 
cell trait.  The examiner should also 
list all associated symptomatology 
(including dizziness) with any other 
identified blood disorder including 
thassalemia.  All appropriate 
diagnostic/laboratory testing should be 
performed.  

If the examiner identified a current 
disability relating to a blood disorder 
in addition to sickle cell anemia or 
sickle cell trait, including thassalemia, 
he/should opine whether it is at least as 
likely as not related to, had its onset 
in, or was aggravated by military 
service.  

4.  Then, the RO should readjudicate 
claims for a rating in excess of 10 
percent for sickle cell trait (formerly 
sickle cell anemia), an initial rating in 
excess of 10 percent Raynaud-like 
syndrome, and service connection for 
dizziness.  If the determination remains 
unfavorable, the RO should provide the 
veteran and his representative a SSOC and 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



